      Case 1:21-cv-00133-TJM-CFH Document 14 Filed 02/12/21 Page 1 of 1

             Taus, Cebulash & Landau, llp.
                               80 Maiden Lane, Suite 1204
                               New York, New York 10038
                                     212-931-0704
                                   www.tcllaw.com


                                                                              Kevin Landau
                                                                     Direct: 646-873-7654

February 12, 2021

Via ECF

Hon. Thomas J. McAvoy
Senior U.S. District Judge
United States District Court for the Northern District of New York
Federal Building and U.S. Courthouse
15 Henry Street
Binghamton, NY 13901

Re: Thomas v. Beech-Nut Nutrition Co., 1:21-cv-00133-TJM-CFH (N.D.N.Y.)

Dear Judge McAvoy:

Attached, please find Exhibit A to Plaintiffs’ Complaint (ECF No. 1, filed on February 5, 2021),
which Plaintiffs inadvertently left out of their initial Complaint filing on ECF. Plaintiffs’
counsel conferred with Your Honor’s chambers, first, to make sure this was an acceptable
means of including the exhibit.

Thank you very much,

/s/ Kevin Landau
Kevin Landau

cc: all counsel of record via ECF
